DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 and 8-20 are pending in this application.
Claims 1-6 and 8-20 are presented as original claims.
Claims 7 is presented as a canceled claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-11, 14-15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US 20080071465 A1) (hereinafter Chapman).
Regarding claim 1, Chapman teaches:
receiving, from a plurality of sensors, past traffic information corresponding to multiple locations on the road network (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement) [which can be used] to prepare data for use by ) (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
determining, by a processor (Chapman: ¶ 106; a computing system 300 that is suitable for performing at least some of the described techniques, such as by executing an embodiment of a Data Sample Manager system. The computing system 300 includes a central processing unit ("CPU"))
and based on the past traffic information, temporal characteristics of the past traffic information corresponding to changes of characteristics of at least some of the multiple locations on the road network over time (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
and spatial characteristics of the past traffic information corresponding to interactions between at least some of the multiple locations on the road network Chapman: ¶ 061; data sample 205a may be associated with a road segment corresponding to road 203, because its reported location falls within the bounds of road 203 and its heading is the same (or nearly the same) as at least one of the headings associated with road 203. In some embodiments, when a single road segment is utilized to represent multiple lanes some of which are traveling in opposite directions, the heading of a data sample may be compared to both headings of the road segment in order to determine whether the data sample may be associated with the road segment.)
predicting by the processor (Chapman: ¶ 106; computing system 300 includes a central processing unit ("CPU"))
predicted traffic information corresponding to a later time (Chapman: ¶ 032; data may then be utilized in order to perform other functions related to analyzing, predicting, forecasting, and/or providing traffic-related information. In at least some embodiments, a data sample manager system uses at least some of the described techniques to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times)
based on the determined temporal characteristics of the past traffic information (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a )
and the determined spatial characteristics of the past traffic information (Chapman: ¶ 061; data sample 205a may be associated with a road segment corresponding to road 203, because its reported location falls within the bounds of road 203 and its heading is the same (or nearly the same) as at least one of the headings associated with road 203. In some embodiments, when a single road segment is utilized to represent multiple lanes some of which are traveling in opposite directions, the heading of a data sample may be compared to both headings of the road segment in order to determine whether the data sample may be associated with the road segment.)
receiving, from the plurality of sensors, detected additional traffic information corresponding to the later time for at least some of the multiple locations on the road network (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement) [which can be used] to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times
and updating, by the processor, the temporal characteristics of the traffic information and the spatial characteristics of the traffic information (Chapman: ¶ 032; Obtained road traffic condition information data may further be filtered in various ways in various embodiments in order to remove data from consideration if it is inaccurate or otherwise unrepresentative of actual traffic condition characteristics of interest, . . . Assessing obtained data may in at least some embodiments include determining traffic conditions (e.g., average traffic speed or other measurements of traffic flow) for various portions of a road network in a particular geographic area, based at least in part on obtained data samples. The assessed data may then be utilized in order to perform other functions related to analyzing, predicting, forecasting, and/or providing traffic-related information. In at least some embodiments, a data sample manager system uses at least some of the described techniques to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times)
based on the predicted traffic information (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected )
and the detected additional traffic information. (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement))
Regarding claim 2, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
receiving the past traffic information further includes receiving at least one of a vehicle speed or a vehicle density for at least some of the multiple locations at multiple time intervals. (Chapman: ¶ 032; data readings from road-based traffic sensors (e.g., loop sensors embedded in road pavement) [may be used to calculate] estimated average traffic speed and estimated total volume of vehicles for particular portions of roads of interest, and to enable such traffic condition determinations to be performed in a realtime or near-realtime manner (e.g., within a few minutes of receiving the underlying data samples) . . . data may further be filtered in various ways in various embodiments in order to remove data from consideration if it is inaccurate or otherwise unrepresentative of actual traffic condition characteristics of interest, including by identifying data samples that are not of interest based at least in part on roads with which the data samples are )
Regarding claim 3, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
each of the plurality of sensors includes a traffic loop sensor configured to detect a vehicle speed and a vehicle density over a particular segment of a road. (Chapman: ¶ 032; data may include multiple data samples, including data samples provided by mobile data sources (e.g., vehicles), data readings from road-based traffic sensors (e.g., loop sensors embedded in road pavement), and data from other data sources. The data may be analyzed in various manners to facilitate determination of traffic condition characteristics of interest, such as estimated average traffic speed and estimated total volume of vehicles for particular portions of roads of interest, and to enable such traffic condition determinations to be performed in a realtime or near-realtime manner)
Regarding claim 6, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
predicting, by the processor, additional predicted traffic information corresponding to traffic information at locations other than locations associated with sensors (Chapman: ¶ 176;future traffic condition predictions and/or forecasts may be made for a single road, regardless of its size and/or inter-relationship with other roads. In addition, segments of roads for which future traffic 

    PNG
    media_image1.png
    641
    468
    media_image1.png
    Greyscale

based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information. (Chapman: ¶ 042; the types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions
Regarding claim 8, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
the road network is modeled using a first matrix to represent the temporal characteristics of the past traffic information (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement) [which can be used] to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times) (Chapman: ¶ 0118; factors may be analyzed by way of, for example, principal components analysis, such as by first computing a covariance matrix S of traffic condition information for all roads (or road segments) in a given geographic area, and then computing an Eigen decomposition of the covariance matrix S. In descending order of Eigenvalue, the Eigenvectors of S then represent the combinations of roads (or road segments) that independently contribute most strongly to the variance of the observed traffic conditions.)
Regarding claim 9, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
and a second matrix to represent the spatial characteristics of the past traffic information. (Chapman: ¶ 032; Obtained road traffic condition information data may further be filtered in various ways in )
Regarding claim 10, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
updating the temporal characteristics of the traffic information and the spatial characteristics of the traffic information includes performing matrix operations using the first matrix and the second matrix. (Chapman: ¶ 032; Obtained road traffic condition information data may further be filtered in various ways in various embodiments in order to remove data from consideration if it is inaccurate or otherwise unrepresentative of actual traffic condition )
Regarding claim 11, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
determining, by the processor, aggregated past traffic information by averaging the past traffic information over a predetermined time interval for each of the plurality of sensors, wherein (Chapman: ¶ 053; Data Sample Flow Assessor component 108 assesses traffic flow information for road segments of interest for at least one time period of interest, such as to assess traffic volume (e.g., expressed as a total or average number of vehicles arriving at or traversing a road segment over a particular amount of time, such as per minute or hour), to assess traffic density (e.g., expressed as an average or total number of vehicles )
determining the temporal characteristics and the spatial characteristics is based on the aggregated past traffic information. (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
Regarding claim 14. Chapman teaches:
a plurality of sensors positioned at multiple locations on the road network and configured to detect past traffic information (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement))
a network access device configured to receive the past traffic information from the plurality of sensors; and a prediction processor coupled to the network access device and configured to: (Chapman: ¶ 208; the Predictive Traffic Information Provider system 360 via the network 380 using one or more data exchange mechanisms (e.g., push, pull, polling, request-response, peer-to-peer, etc. [and/or] one ) (Chapman: ¶ 106; computing system 300 includes a central processing unit ("CPU"))
determine temporal characteristics of the past traffic information corresponding to changes of characteristics of at least some of the multiple locations on the road network over time and spatial characteristics of the past traffic information corresponding to interactions between at least some of the multiple locations on the road network (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
predict predicted traffic information corresponding to a later time (Chapman: ¶ 032; assessed data may then be utilized in order to perform other functions related to analyzing, predicting, forecasting, and/or providing traffic-related information. In at least some embodiments, a data sample manager system uses at least some of the described techniques to prepare data for use by traffic data clients, such as a predictive )
based on the determined temporal characteristics of the past traffic information (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
and the determined spatial characteristics of the past traffic information, (Chapman: ¶ 061; data sample 205a may be associated with a road segment corresponding to road 203, because its reported location falls within the bounds of road 203 and its heading is the same (or nearly the same) as at least one of the headings associated with road 203. In some embodiments, when a single road segment is utilized to represent multiple lanes some of which are traveling in opposite directions, the heading of a data sample may be compared to both headings of the road segment in order to determine whether the data sample may be associated with the road segment.)
receive detected additional traffic information corresponding to the later time for at least some of the multiple locations on the road network (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors )
and update the temporal characteristics of the traffic information and the spatial characteristics of the traffic information (Chapman: ¶ 032; Obtained road traffic condition information data may further be filtered in various ways in various embodiments in order to remove data from consideration if it is inaccurate or otherwise unrepresentative of actual traffic condition characteristics of interest, . . . Assessing obtained data may in at least some embodiments include determining traffic conditions (e.g., average traffic speed or other measurements of traffic flow) for various portions of a road network in a particular geographic area, based at least in part on obtained data samples. The assessed data may then be utilized in order to perform other functions related to analyzing, predicting, forecasting, and/or providing traffic-related information. In at least some embodiments, a data sample manager system uses at least some of the described techniques to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times)
based on the predicted traffic information (Chapman: ¶ 042; types of input data used to generate predictions of future traffic )
and the detected additional traffic information. (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement))
Regarding claim 15, as detailed above, Chapman teaches the invention as detailed with respect to claim 14. Chapman further teaches:
each of the plurality of sensors includes at least one of a traffic loop sensor, an optical sensor, a camera, a line of sight sensor, or a global positioning system (GPS) sensor and is configured to detect at least one of a volume of vehicles, an occupancy of the vehicles, or a speed of the vehicles. (Chapman: ¶¶ 048-050; sensors include loop sensors that are capable of measuring the number of vehicles passing above the sensor per unit time, vehicle speed, and/or other data related to traffic flow. In addition, such sensors may include cameras, motion sensors, radar ranging devices. . . . vehicle-based data sources that provide information related to current traffic conditions for use in traffic prediction. For example, each vehicle may include a GPS ("Global Positioning System") device (e.g., a cellular telephone with GPS capabilities, a stand-alone GPS device, etc.) . . . RFID or other )
Regarding claim 17, as detailed above, Chapman teaches the invention as detailed with respect to claim 14. Chapman further teaches:
the prediction processor is further configured to predict additional predicted traffic information corresponding to traffic information at locations other than locations associated with sensors based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information(Chapman: ¶ 176;future traffic condition predictions and/or forecasts may be made for a single road, regardless of its size and/or inter-relationship with other roads. In addition, segments of roads for which future traffic condition predictions and/or forecasts are generated may be selected in various manners, such as . . . to select road segments so as to reflect logically related sections of a road in which traffic conditions are typically the same or sufficiently similar (e.g., strongly correlated), such as based on traffic condition information from traffic sensors and/or from other sources (e.g., data generated from vehicles and/or users that are traveling on the roads, as discussed in greater detail elsewhere); etc.).
Regarding claim 20. Chapman teaches:
receiving, from a plurality of sensors, past traffic information corresponding to multiple locations on the road network (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement) [which can be used] to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times) (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
determining, by a processor (Chapman: ¶ 106; a computing system 300 that is suitable for performing at least some of the described techniques, such as by executing an embodiment of a Data Sample Manager system. The computing system 300 includes a central processing unit ("CPU"))
and based on the past traffic information, temporal characteristics of the past traffic information corresponding to changes of characteristics of at least some of the multiple locations on the road network over time, and spatial characteristics of the past traffic information corresponding to interactions between at least some of the multiple locations on the road network (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions )
predicting, by the processor, predicted traffic information corresponding to traffic information at locations other than those associated with sensors at a later time based on the determined temporal characteristics of the past traffic information and the determined spatial characteristics of the past traffic information by performing matrix operations (Chapman: ¶ 032; assessed data may then be utilized in order to perform other functions related to analyzing, predicting, forecasting, and/or providing traffic-related information. In at least some embodiments, a data sample manager system uses at least some of the described techniques to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times)
receiving, from the plurality of sensors, detected additional traffic information corresponding to the later time for at least some of the multiple locations on the road network (Chapman: ¶ 032; road traffic condition information data may include [inter alia] road-based traffic sensors (e.g., loop sensors embedded in road pavement) [which can be used] to prepare data for use by traffic data clients, such as a predictive traffic information provider system )
and updating, by the processor, the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information and the detected additional traffic information. (Chapman: ¶ 032; Obtained road traffic condition information data may further be filtered in various ways in various embodiments in order to remove data from consideration if it is inaccurate or otherwise unrepresentative of actual traffic condition characteristics of interest, . . . Assessing obtained data may in at least some embodiments include determining traffic conditions (e.g., average traffic speed or other measurements of traffic flow) for various portions of a road network in a particular geographic area, based at least in part on obtained data samples. The assessed data may then be utilized in order to perform other functions related to analyzing, predicting, forecasting, and/or providing traffic-related information. In at least some embodiments, a data sample manager system uses at least some of the described techniques to prepare data for use by traffic data clients, such as a predictive traffic information provider system that generates multiple predictions of traffic conditions at multiple future times)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman) in view of Seally (US 20170300049 A1)
Regarding claim 4, as detailed above, Chapman teaches the invention as detailed with respect to claim 1 but, Chapman does not explicitly teach:
representing the road network via a plurality of vertices each corresponding to an intersection or an end of a road and a plurality of edges interconnecting each of the plurality of vertices and wherein the past or current traffic information includes a vehicle speed along an edge; however, Seally does teach:
representing the road network via a plurality of vertices each corresponding to an intersection or an end of a road and a plurality of edges interconnecting each of the plurality of vertices and wherein the past or current traffic information includes a vehicle speed along an edge (Seally: ¶ 097; graph is a virtual representation of the physical network, a significant number of measurements are made and the connecting structure data recorded in the generation of the weighted directed graph. In the case of edge data being stored as a distance, there are measurements of the length of the path that vehicles traverse between the vertices at either end. In the case of the edge being measured in time, the speed that the vehicle travels along the edge is taken into account to produce a time cost value.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman with the teachings of Seally based on a motivation to improve route generation by implementing an ordered list of vertices with a weighted directed graph, based on the journey request, which is used to determine route validity and to generate a journey instruction set corresponding to the generated route (Seally: ¶ 006).
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Yang et al. (US 20090043486 A1) (hereinafter Yang).
Regarding claim 5, as detailed above, Chapman teaches the invention as detailed with respect to claim 1. Chapman further teaches:
updating the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
But, Chapman does not explicitly teach:
and the detected additional traffic information is performed using a combination of global learning; however, Yang does teach:
and the detected additional traffic information is performed using a combination of global learning (Yang: ¶ 160; Both traffic simulation and dynamic routing are such tasks. For traffic simulation, estimated and predicted link travel times may be produced after several runs on a target area so that traffic equilibrium can be achieved.).
While Yang does not explicitly teach:
and incremental learning; Yang does teach: 
Resolving a road network speed calculation time constraint by dividing a large global learning process into smaller problems (Yang: ¶ 160; For a routing ).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Chapman teaches the limitation based on the logic breaking up a large road network processing problem requires implementing incremental learning.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman with the teachings of Yang based on a motivation to address near real-time traffic calculation issues such as improving near real-time routing by extending space-time network and routing algorithms and improving computing of routes (Yang: ¶ 055).
Regarding claim 16, as detailed above, Chapman teaches the invention as detailed with respect to claim 14. Chapman further teaches:
update the temporal characteristics of the traffic information and the spatial characteristics of the traffic information based on the predicted traffic information (Chapman: ¶ 042; types of input data used to generate predictions of future traffic conditions may include a variety of current, past, and expected future conditions, and outputs from the prediction process include the generated predictions of the expected traffic conditions on each of multiple target road segments of interest)
But, Chapman does not explicitly teach:
and the detected additional traffic information is performed using a combination of global learning; however, Yang does teach:
and the detected additional traffic information is performed using a combination of global learning (Yang: ¶ 160; Both traffic simulation and dynamic routing are such tasks. For traffic simulation, estimated and predicted link travel times may be produced after several runs on a target area so that traffic equilibrium can be achieved.).
While Yang does not explicitly teach:
and incremental learning; Yang does teach: 
Resolving a road network speed calculation time constraint by dividing a large global learning process into smaller problems (Yang: ¶ 160; For a routing module dealing with massive concurrent user requests, the division may be done against the set of user requests. Therefore each request may be handled separately by computing nodes on the Grid).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Chapman teaches the limitation based on the logic breaking up a large road network processing problem requires implementing incremental learning.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chapman with the teachings of Yang based on a motivation to address near real-time traffic calculation issues such as improving near real-time routing by extending space-time network and routing algorithms and improving computing of routes (Yang: ¶ 055).
Claims 12, 13, 18, and 19- are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Yoshikawa et al. (US 20060004511 A1) (hereinafter Yoshikawa).
Regarding claim 12, as detailed above, Chapman teaches the invention as detailed with respect to claim 1 but, Chapman does not explicitly teach:
a navigation processor to calculate a route from a user provided origin and destination; however, Yoshikawa does teach:
receiving, by a navigation processor of a navigation server, a route request from a navigation interface provider including a starting location and a destination (Yoshikawa: ¶ 058; the user may operate an input unit of the onboard device [31] to send a request for distributing DRG data to the information distribution server [11]. After the onboard device [31] receives the request for distributing DRG data, the onboard device [31] may transfer, for example, a current position, a destination, and/or a search condition, to the information distribution server [11]);
receiving, by the navigation processor, the predicted traffic information (Yoshikawa: ¶ 061; may generate predicted traffic information at the calculated predicted passing times, and may distribute DRG distribution data to the onboard device [31]);
determining, by the navigation processor, a route from the starting location to the destination based on the predicted traffic information (Yoshikawa: ¶ 063; Then according to an area, in which traffic might get heavy, predicted congestion information is generated. A ;
and transmitting, by the navigation processor, the route to the navigation interface provider. (Yoshikawa: ¶ 078; the information distribution server [11] may distribute DRG data, including the predicted congestion information for the recommended route [53], the alternate route [54], and all links in the specified area [55], to the onboard device [31]. The onboard device [31] may receive the predicted congestion information from the information distribution server [11], executes DRG, and reliably searches for a route to avoid traffic congestion);
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Chapman with the further teachings of Yoshikawa based on a motivation to develop the best traffic information prediction method that provides the shortest travel time based on the measured traffic information. (Yoshikawa: ¶ 007 - 010).
Regarding claim 13, as detailed above, Chapman and Yoshikawa teach the invention as detailed with respect to claim 12. Yoshikawa further teaches:
outputting, by the navigation interface provider, navigation instructions corresponding to the route (Yoshikawa: ¶ 021; The onboard device [31] may include a display device, such as, for example, a liquid crystal display)
Regarding claim 18, as detailed above, Chapman teaches the invention as detailed with respect to claim 14 but, Chapman does not explicitly teach:
 a networked navigation server to calculate a route from a user provided origin and destination. However, Yoshikawa does teach:
a navigation server having a navigation network access device configured to communicate with the prediction processor, and a navigation processor configured to: (Yoshikawa: ¶ 040 - 041; The information distribution server [11] may search for routes through the specified area [55], generate predicted traffic information for the searched routes, and distribute the information to the onboard device [31]. The information distribution server [11] may include a communication unit [17], for example, for communicating with the onboard device [31]. When the communication unit [17] receives, for example, a request for route search and/or a request for predicted congestion information, the communication unit [17] may identify the onboard device [31] that transferred the distribution request. Then, the communication unit [17] may send the requested data to the identified onboard device [31]);
receive a route request from a navigation interface provider including a starting location and a destination via the network access device (Yoshikawa: ¶ 058; the user may operate an input unit of the onboard device [31] to send a request for distributing DRG data to the information distribution server [11]. After the onboard device [31] receives the request for distributing DRG data, ;
receive the predicted traffic information from the prediction processor via the network access device; determine a route from the starting location to the destination based on the predicted traffic information (Yoshikawa: ¶ 063; Then according to an area, in which traffic might get heavy, predicted congestion information is generated. A standard time of the predicted congestion information is set at a time at which the vehicle is expected to pass through the area, that is, a predicted vehicle passing time);
and transmit the route to the navigation interface provider (Yoshikawa: ¶ 078; the information distribution server [11] may distribute DRG data, including the predicted congestion information for the recommended route [53], the alternate route [54], and all links in the specified area [55], to the onboard device [31]. The onboard device [31] may receive the predicted congestion information from the information distribution server [11], executes DRG, and reliably searches for a route to avoid traffic congestion).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Chapman with the further teachings of Yoshikawa based on a motivation to develop a traffic information prediction system that provides the shortest travel time based on the measured traffic information. (Yoshikawa: ¶ 007 - 010)
Regarding claim 19, as detailed above, Chapman and Yoshikawa teach the invention as detailed with respect to claim 18. Yoshikawa further teaches the method comprising:
the navigation interface provider having an input device configured to receive the starting location and the destination (Yoshikawa: ¶ 058; the user may operate an input unit of the onboard device [31] to send a request for distributing DRG data to the information distribution server [11]. After the onboard device [31] receives the request for distributing DRG data, the onboard device [31] may transfer, for example, a current position, a destination, and/or a search condition, to the information distribution server [11]);
and an output device configured to output navigation instructions corresponding to the route. (Yoshikawa: ¶ 021; The onboard device [31] may include a display device, such as, for example, a liquid crystal display).
Response to Arguments
Applicant's remarks filed December 12, 2021 have been fully considered.
Applicant’s cancellation of claim 7 is acknowledged and the associated examiner’s note has been removed.
Applicant's arguments with respect to independent claims 1, 14, and 20 have been fully considered but they are not persuasive. Applicant argues in substance that Chapman does not teach "temporal characteristics" correspond "to changes of characteristics." Examiner respectfully disagrees, the specification definition of "temporal characteristics" includes, inter alia, “temporal characteristics of current data readings provided by a given traffic sensor may be compared to past data readings provided by that traffic sensor (e.g., historical average data) in order to determine whether the current traffic data readings are significantly different than typical past data readings). As such, Applicant’s arguments as relates to "temporal characteristics" is not persuasive.
Applicant similarly argues with respect to independent claims 1, 14, and 20 that Chapman does not teach "spatial characteristics" as defined as “corresponding to interactions between at least some of the multiple locations on the road network." The specification definition of "spatial characteristics” includes, inter alia, “past traffic information correspond to changes in traffic behavior between different locations on the road network.” As such the broadest reasonable interpretation of the independent claims would include the comparisons based up on differences between past and current vehicle positions as calculated for roadways of interest as taught by Chapman, inter alia, in paragraph 42. As such, Applicant’s arguments as relates to spatial characteristics is not persuasive.
Finally, Applicant argues, in substance, with respect to independent claims 1, 14, and 20 that Chapman does not teach "updating, by the processor the temporal characteristics... and the spatial characteristics... based on the predicted traffic information and the detected additional traffic information” and gives the example that “’[a]ssessing obtained data... based at least in part on obtained data samples [which] may then be utilized to perform other functions" is “obtaining data, filtering data, and making predictions based on data” not "updating.” Examiner disagrees and points to the claim 
In reference to claims 6 and 17, Applicant further argues in substance that Chapman does not teach “Chapman teaches "predicting, by the processor, additional predicted traffic information corresponding to traffic information at locations other than locations associated with the sensors." Examiner respectfully disagrees and points further to Chapman Fig. 12 which shows adjusting for a failed sensor while continuing to predict traffic flows. Or in other words, predicting traffic where there is no longer a sensor present in the location.


    PNG
    media_image2.png
    672
    428
    media_image2.png
    Greyscale

In reference to claims 8 and 20, Applicant further argues that Chapman does not teach "’a first matrix," and the role of the "first matrix" in representing "temporal characteristics.’" Examiner respectfully disagrees and points further to Chapman’s teaching of “factors may be analyzed by way of, … principal components analysis, such as by first computing a covariance matrix S of traffic condition information for all roads (or road segments) in a given geographic area, and then computing an Eigen 
Regarding claims 9 and 10, Applicant further argues, in substance, that Chapman "’fails to suggest a "second matrix" representing "spatial characteristics.’" Examiner respectfully disagrees because a second matrix would be obvious to a person of ordinary skill in the art before the effective filling date of the claim invention because Chapman teaches the limitation as claimed because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.). Here, a second matrix is a repetition of earlier claimed limitations recited in claim 8. Therefore, Applicant’s arguments with respect to claims 9 and 10 are not persuasive.
In reference to claim 4, Applicant argues that Seally, at ¶097 only teaches "’a graph [that] is a virtual representation of the physical network...measurements are made...edge data being stored as a distance’" but not Seally fails to provide for "vertices" or for such vertices "corresponding to an intersection or an end of a road." Examiner respectfully disagrees and points to Seally paragraph 036, which defines a node as “a defined point on the network, used to define [inter alia an] intersection.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scofield et al. (US 20110106416 A1) describes a networked processor-equipped device that communicates with a server to predict expected road traffic conditions based on historical and current data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.P./Examiner, Art Unit 3663 

/MACEEH ANWARI/Primary Examiner, Art Unit 3663